NOT FOR PUBLICA'I`ION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THE STATE OF NEW JERSEY,

Plamtlfi own Acaon NO. 17_11277 (MAS) (LHG)

V.

MEMORANDUM OPINION
WALTER H. MCINTYRE,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court on pro se Defendant Walter H. Mclntyre’s
(“Defendant”) application to proceed without payment of fees pursuant to 28 U.S.C. § 1915, (ECF
No. l-l ), and Defendant’s Notice of Removal with Injunction (ECF No. l). For the reasons stated
below, the Court grants Defendant’s application and remands the action for lack ofjurisdiction.

I. FACTUAL BACKGROUND

On August 13, 2017, Defendant was arrested in East Windsor Township, New Jersey and
charged with knowingly possessing up to fifty grams of marijuana, in violation of N.J.S.A.
§ 2C:35-10A(4), and possessing drug paraphernalia, in violation of N.J.S.A. § 2C:36-2. (Compl.
at 9, ECF No. 1.) On October 23, 2017, Defendant appeared before Judge Edward H. Herman in
the East Windsor Municipal Court and, as he describes it, attempted to plead guilty to the facts but
not the law. (Witness’s Aff. 1-3, ECF No. l, at 4.) Defendant states that his charges resulted in a

conviction (Aff. of Cotporate Denial at 11 4, ECF No. l.) On November 6, 2017, Defendant filed

the instant informal pauperis application (“IFP Application") (IFP AppI. l, ECF No. l-]), and the
instant Notice of Removal With lnjunction (Notice of Removal with Inj. l, ECF No. l).
II. DISCUSSION

A. Defendant’s IFP Application

An IFP application is subject to review by the Court and must include “an affidavit that
includes a statement of all assets [he or she] possesses[, and] that the person is unable to [pre]pay
such fees or give security therefor.” 28 U.S.C. § 191 S(a)( 1 ). In the Third Circuit, “leave to proceed
informer pauperis is based on a showing of indigence.” Dom‘is v. Middleiown Twp., 293 F. App’x
130, 132 (3d Cir. 2008) (citation omitted). The Court, accordingly, must carefully review an
application and “if convinced that [the applicant] is unable to pay the court costs and filing fees,
the court will grant leave to proceed informer pauperis.” Ici.

Here, in support of his IFP Application, Defendant submitted a statement of all his assets,
income and expenses, as well as an affidavit (See IFP Appl. 1-5.) Defendant’s application is
complete and indicates that his monthly income is approximately the same amount as the
applicable filing fee. (Id. at 1-2.) The Court, accordingly, finds that Defendant has established his
indigence and grants Defendant’s IFP Application.

B. Removal .Iurisdiction

Defendant asserts that several statutes serve as the bases for removal of this criminal matter
from state court to federal court. Specifically, Defendant cites to 18 U.S.C. §§ 3101-3118. (Not.
of Removal with Inj. l.) These statutes, however, are inapplicable to the instant matter and do not
provide any jurisdictional basis for removal of criminal prosecutions in state court to federal court.
See e.g. , 18 U.S.C. § 3102 (authorizing certain courts to issue search warrants); § 3 107 (authorizing

the Federal Bureau of Investigation to make seizures under warrants for violations of federal law);

and § 3117 (ernpowering courts to issue orders authorizing mobile tracking devices). In
recognition of Defendant’s pro se status, the Court will analyze Plaintift` s removal under the
relevant removal statutes_28 U.S.C. §§ 1442, 1443.

Section (a) of 28 U.S.C. § 1442 provides for the removal of criminal proceedings and civil
actions in state court against four categories of federal officers or federal agencies See 28 U.S.C.
§ 1442(a)(l)-(4). This section, however, is not a proper basis for removal in the instant matter
because Defendant does not allege, nor do any of the documents attached to his notice of removal
suggest, that he is (i) an officer of the United States, (ii) an officer of United States courts, (iii) an
officer of the United States House of Representatives or the United States Senate, or (iv) a
“property holder whose title is derived from any such officer.” See id.

Subparagraph (l) of 28 U.S.C. § 1443 allows a defendant “Who is denied or cannot
enforce . . . a right under any law providing for the equal civil rights of citizens of the United
States, or of all persons,” to remove the criminal prosecution from state court to federal court. 28
U.S.C. § 1443(1). “[A] defendant seeking to remove a case under § 1443(1) must demonstrate
that the rights claimed arise under a provision of the Constitution or federal law specifically
designed to promote racial equality, and must also specifically allege that he has been denied or
cannot enforce in the state court the right that was created by the civil rights law under which he
seeks protection.” Pennsylvania v. Brown-Bey, 637 F. App’x 686, 688 (3d Cir. 2016). Here,
Defendant asserts that he was discriminated against by New Jersey’s filing of the complaint and
summons and Deferidant references “common law fraud, defamation of character, . . . the 4th and
5th Amendment, . . . the False Clairns Act,” the Fair Debt Collection Act, and the Fair Credit
Reporting Act. (Notice of Rernoval with Inj. l, ECF No. l.) Defendant also asserts that there

were procedural defects in his criminal prosecution (Id.) Defendant does not identify the specific

right that has been violated. Even construing Defendant’s filings in the most liberal manner
possible, the Court cannot conclude that any rights that are implicated by Defendant alleged facts
are rights that arise “urider a provision of the constitution or federal law specifically designed to
promote racial equality.” Brown-Bey, 637 F. App’x at 688. Accordingly, subparagraph (1) of 18
U.S.C. § 1443 is inapplicable in the instant matter.

“Subparagraph (2) [of Section 1443] applies only to ‘federal officers or agents and those
authorized to act with or for them in affirmatively executing duties under any federal law providing
for equal civil rights,’ and state officers who refuse to do an act on the ground that it would be
inconsistent with civil rights laws.” Id. (quoting Cin ofGrecnn-’ooa' v. Peacock, 384 U.S. 808, 824
(1966)). Defendant has not alleged that he is a federal officer or agent, or a state officer.
Accordingly, 28 U.S.C. § 1443 (2) does not provide a basis for removal of this matter. Because
the Defendant failed to demonstrate a proper basis for removal, the Court must remand the action.
III. CONCLUSION

For the reasons discussed above, the Court grants Defendant’s IFP Application and
remands the action for lack of jurisdiction An order consistent with this Mernorandum Opinion
will be entered

_ /Zt§?¢¢t<. aid

MiCHAEL A. S/HIPP
UNITED STATES DIsTRiCT JUI)GE

